Exhibit 99.1 Press Release TIDEWATER INC. ● Pan-American Life Center ● 601 Poydras Street, Suite 1500 ● New Orleans, LA 70130 ● Telephone (504) 568-1010 ● Fax (504) 566-4582 Tidewater to Present at the Cowen and Company Energy & Natural Resources Conference and Capital One Securities, Inc. 11th Annual Energy Conference NEW ORLEANS, November 30, 2016 –Tidewater Inc. (NYSE: TDW) announced today that Joseph M. Bennett, Executive Vice President and Chief Investor Relations Officer, will present at the Cowen and Company Energy & Natural Resources Conference in New York, New York on Tuesday, December 6, 2016, at approximately 1:15 p.m. Eastern time.Upon completion of the presentation, the company will also file a Form 8-K with the SEC which will include a copy of the slides used by the presenter.
